OPINION OF THE COURT
Per Curiam.
Respondent Michael Shapiro was admitted to the practice of *63law in the State of New York by the Second Judicial Department on March 28, 1984, and at all times relevant herein has maintained an office for the practice of law within the First Judicial Department.
On June 16, 1998, respondent pleaded guilty in Supreme Court, New York County (Bernard J. Fried, J.) to commercial bribing in the first degree and scheme to defraud in the first degree, both class E felonies, after which the sentencing proceeding was adjourned sine die. At the plea proceeding, respondent admitted his participation in a scheme to secure early settlements from insurance companies involving payments to middlemen designed to influence the timing and outcome of settlements. By motion dated December 17, 1998, to which respondent has not filed an answer, the Departmental Disciplinary Committee moved to strike respondent’s name from the roll of attorneys pursuant to Judiciary Law § 90 (4) (a), requiring disbarment upon a felony conviction.
In view of respondent’s admitted commission of the above-noted felonies, the motion should be granted pursuant to Judiciary Law § 90 (4)-(b).
Williams, J. P., Wallach, Rubin, Tom and Andrias, JJ., concur.
Petition granted, and respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, all effective the date hereof.